Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of [date],
(the “Effective Date”) by and between Coeur Mining, Inc., a Delaware corporation
(the “Company”), and [name] (the “Indemnitee”).

RECITALS

WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there shall be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

WHEREAS, the Company has adopted provisions in its Bylaws providing for
indemnification and advancement of expenses of its directors and officers to the
fullest extent authorized by the General Corporation Law of the State of
Delaware (the “DGCL”), and the Company wishes to clarify and enhance the rights
and obligations of the Company and the Indemnitee with respect to
indemnification and advancement of expenses;

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve and continue to serve as directors and officers
of the Company and in any other capacity with respect to the Company as the
Company may request, and to otherwise promote the desirable end that such
persons shall resist what they consider unjustified lawsuits and claims made
against them in connection with the good faith performance of their duties to
the Company, with the knowledge that certain costs, judgments, penalties, fines,
liabilities, and expenses incurred by them in their defense of such litigation
are to be borne by the Company and they shall receive the maximum protection
against such risks and liabilities as may be afforded by applicable law, the
Board of Directors of the Company has determined that the following Agreement is
reasonable and prudent to promote and ensure the best interests of the Company
and its stockholders; and

WHEREAS, the Company desires to have the Indemnitee continue to serve as a
director or officer of the Company and in any other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate, or unreasonable legal risks and personal
liabilities by reason of the Indemnitee acting in good faith in the performance
of the Indemnitee’s duty to the Company; and the Indemnitee desires to continue
so to serve the Company, provided, and on the express condition, that he or she
is furnished with the protections set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director or officer of the Company, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement:

(a) A “Change in Control” will be deemed to have occurred if the individuals
who, as of the Effective Date, constitute the Board of Directors of the Company
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to such effective date whose election, or nomination for
election by the stockholders of the Company, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors.

 

1



--------------------------------------------------------------------------------

(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.

(c) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, attorneys’ fees, witness fees and expenses, fees
and expenses of accountants and other advisors, retainers and disbursements and
advances thereon, the premium, security for, and other costs relating to any
bond (including cost bonds, appraisal bonds, or their equivalents), and any
expenses of establishing a right to indemnification or advancement under
Sections 9, 11, 13, and 16 hereof, but shall not include the amount of
judgments, fines, ERISA excise taxes, or penalties actually levied against the
Indemnitee, or any amounts paid in settlement by or on behalf of the Indemnitee.

(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

(e) “Proceeding” means any action, suit, arbitration, alternative dispute
mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved in by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent, or trustee
of the Company or while a director, officer, employee, agent, or trustee of the
Company is or was serving at the request of the Company as a director, officer,
employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by the
Indemnitee in any such capacity, whether or not the Indemnitee is serving in
such capacity at the time any expense, liability, or loss is incurred for which
indemnification or advancement can be provided under this Agreement.

2. Service by the Indemnitee. The Indemnitee shall serve and/or continue to
serve as a director or officer of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law or tenders a resignation in
writing.

3. Indemnification and Advancement of Expenses. The Company shall indemnify and
hold harmless the Indemnitee, and shall pay to the Indemnitee in advance of the
final disposition of any Proceeding all Expenses incurred by the Indemnitee in
defending any such Proceeding, to the fullest extent authorized by the DGCL, as
the same exists or may hereafter be amended, all on the terms and conditions set
forth in this Agreement. Without diminishing the scope of the rights provided by
this Section, the rights of the Indemnitee to indemnification and advancement of
Expenses provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification or advancement of
Expenses shall be paid to the Indemnitee:

(a) to the extent expressly prohibited by applicable law or the Bylaws of the
Company;

(b) for and to the extent that payment is actually made to the Indemnitee under
a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the certificate of

 

2



--------------------------------------------------------------------------------

incorporation or bylaws, or agreement of the Company or any other company or
other enterprise (and the Indemnitee shall reimburse the Company for any amounts
paid by the Company and subsequently so recovered by the Indemnitee); or

(c) in connection with an action, suit, or proceeding, or part thereof initiated
by the Indemnitee (including claims and counterclaims, whether such
counterclaims are asserted by (i) the Indemnitee, or (ii) the Company in an
action, suit, or proceeding initiated by the Indemnitee), except a judicial
proceeding pursuant to Section 11 to enforce rights under this Agreement, unless
the action, suit, or proceeding, or part thereof, was authorized or ratified by
the Board of Directors of the Company.

4. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding (other than an action by or in the right of the Company) by
reason of the fact that the Indemnitee is or was a director, officer, employee,
agent, or trustee of the Company or while a director, officer, employee, agent,
or trustee of the Company is or was serving at the request of the Company as a
director, officer, employee, agent, or trustee of another corporation or of a
partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan, or by reason of anything done or not done
by the Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee
shall be indemnified against all expense, liability, and loss (including
judgments, fines, ERISA excise taxes or penalties, amounts paid in settlement by
or on behalf of the Indemnitee, and Expenses) actually and reasonably incurred
by the Indemnitee in connection with such Proceeding, if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

5. Indemnity in Proceedings by or in the Right of the Company. Except as limited
by Section 3 above, the Indemnitee shall be entitled to the indemnification
rights provided in this Section if the Indemnitee was or is a party or is
threatened to be made a party to, or was or is otherwise involved in, any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent, or trustee of the Company or while a director,
officer, employee, agent, or trustee of the Company is or was serving at the
request of the Company as a director, officer, employee, agent, or trustee of
another corporation or of a partnership, joint venture, trust, or other
enterprise, including service with respect to an employee benefit plan, or by
reason of anything done or not done by the Indemnitee in any such capacity.
Pursuant to this Section, the Indemnitee shall be indemnified against all
expense, liability, and loss (including judgments, fines, ERISA excise taxes or
penalties, amounts paid in settlement by or on behalf of the Indemnitee, and
Expenses) actually and reasonably incurred by the Indemnitee in connection with
such Proceeding if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company; provided, however, that no such indemnification shall be made in
respect of any claim, issue, or matter as to which the DGCL expressly prohibits
such indemnification by reason of any adjudication of liability of the
Indemnitee to the Company, unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
entitled to indemnification for such expense, liability, and loss as such court
shall deem proper.

6. Indemnification for Costs, Charges, and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3(c), 4 and 5 above, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in whole or
in part, in defense of any Proceeding, or in defense of any claim, issue, or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that the Indemnitee is otherwise entitled to be indemnified against
Expenses, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.

 

3



--------------------------------------------------------------------------------

7. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expense, liability, and loss (including judgments, fines, ERISA excise taxes or
penalties, amounts paid in settlement by or on behalf of the Indemnitee, and
Expenses) actually and reasonably incurred in connection with any Proceeding, or
in connection with any judicial proceeding pursuant to Section 11 to enforce
rights under this Agreement, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
of such expense, liability, and loss actually and reasonably incurred to which
the Indemnitee is entitled.

8. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the DGCL, the
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to the Indemnitee’s service as a director or officer of the
Company, in any threatened, pending, or completed action, suit, arbitration,
alternative dispute mechanism, inquiry, judicial, administrative, or legislative
hearing, investigation, or any other threatened, pending, or completed or
proceeding, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee neither is, nor is
threatened to be made, a party.

9. Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, the Indemnitee shall submit a written request to the
Company. Such request shall include documentation or information that is
necessary for such determination and is reasonably available to the Indemnitee.
Upon receipt by the Company of a written request by the Indemnitee for
indemnification pursuant to Sections 4, 5, 6, 7 or 8, the entitlement of the
Indemnitee to indemnification, to the extent not provided pursuant to the terms
of this Agreement, shall be determined by the following person or persons who
shall be empowered to make such determination: (a) the Board of Directors of the
Company by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee;
(d) the stockholders of the Company; or (e) in the event that a Change in
Control has occurred, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to the Indemnitee. Such
Independent Counsel shall be selected by the Board of Directors and approved by
the Indemnitee, except that in the event that a Change in Control has occurred,
Independent Counsel shall be selected by the Indemnitee. Upon failure of the
Board of Directors so to select such Independent Counsel or upon failure of the
Indemnitee so to approve (or so to select, in the event a Change in Control has
occurred), such Independent Counsel shall be selected upon application to a
court of competent jurisdiction. The determination of entitlement to
indemnification shall be made and, unless a contrary determination is made, such
indemnification shall be paid in full by the Company not later than 60 calendar
days after receipt by the Company of a written request for indemnification. If
the person making such determination shall determine that the Indemnitee is
entitled to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues, or matters at issue at the time of the
determination.

10. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of the Indemnitee’s written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 9 that the
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual fraud in the request
for indemnification. The termination of any Proceeding described in Sections 4
or 5 by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or

 

4



--------------------------------------------------------------------------------

its equivalent, shall not, of itself (a) create a presumption that the
Indemnitee did not act in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or with
respect to any criminal Proceeding, had reasonable cause to believe his or her
conduct was unlawful or (b) otherwise adversely affect the rights of the
Indemnitee to indemnification except as may be provided herein.

11. Remedies of the Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses; Right to Bring Suit. In the event that a determination is made
that the Indemnitee is not entitled to indemnification hereunder or if payment
is not timely made following a determination of entitlement to indemnification
pursuant to Sections 9 and 10, or if an advancement of Expenses is not timely
made pursuant to Section 16, the Indemnitee may at any time thereafter bring
suit against the Company in a court of competent jurisdiction in the State of
Delaware seeking an adjudication of entitlement to such indemnification or
advancement of Expenses. The Company shall not oppose the Indemnitee’s right to
seek any such adjudication. In any suit brought by the Indemnitee to enforce a
right to indemnification hereunder (but not in a suit brought by the Indemnitee
to enforce a right to an advancement of Expenses), it shall be a defense that
the Indemnitee did not act in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, had no reasonable cause to believe
his or her conduct was unlawful. Further, in any suit brought by the Company to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Company shall be entitled to recover such Expenses upon a final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal that the Indemnitee has not met the standard of conduct
described above. Neither the failure of the Company (including the Disinterested
Directors, a committee of Disinterested Directors, Independent Counsel, or its
stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the Indemnitee is proper in the circumstances
because the Indemnitee has met the standard of conduct described above, nor an
actual determination by the Company (including the Disinterested Directors, a
committee of Disinterested Directors, Independent Counsel, or its stockholders)
that the Indemnitee has not met the standard of conduct described above shall
create a presumption that the Indemnitee has not met the standard of conduct
described above, or, in the case of such a suit brought by the Indemnitee, be a
defense to such suit. In any suit brought by the Indemnitee to enforce a right
to indemnification or to an advancement of Expenses hereunder, or brought by the
Corporation to recover an advancement of Expenses pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such advancement of expenses, under applicable law, this
Section 11 or otherwise shall be on the Company. If a determination is made or
deemed to have been made pursuant to the terms of Section 9 or 10 that the
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding, and enforceable. The Company further agrees to stipulate in any
court pursuant to this Section 11 that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary. If the court shall determine that the Indemnitee is entitled to any
indemnification or advancement of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by the Indemnitee in connection with
such adjudication (including, but not limited to, any appellate proceedings) to
the fullest extent permitted by law, and in any suit brought by the Company to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Company shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such suit to the extent the Indemnitee has been
successful, on the merits or otherwise, in whole or in part, in defense of such
suit, to the fullest extent permitted by law.

12. Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the Indemnitee may now or hereafter acquire under any
applicable law, agreement, vote of stockholders or Disinterested Directors,
provisions of a charter or bylaws (including the Certificate of Incorporation or
Bylaws of the Company), or otherwise.

13. Expenses to Enforce Agreement. In the event that the Indemnitee is subject
to or intervenes in any action, suit, or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication to enforce
the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, the

 

5



--------------------------------------------------------------------------------

Indemnitee, if the Indemnitee prevails in whole or in part in such action, suit,
or proceeding, shall be entitled to recover from the Company and shall be
indemnified by the Company against any Expenses actually and reasonably incurred
by the Indemnitee in connection therewith.

14. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director,
officer, employee, agent, or trustee of the Company or while a director,
officer, employee, agent, or trustee is serving at the request of the Company as
a director, officer, employee, agent, or trustee of another corporation or of a
partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan, and shall continue thereafter with respect
to any possible claims based on the fact that the Indemnitee was a director,
officer, employee, agent, or trustee of the Company or was serving at the
request of the Company as a director, officer, employee, agent, or trustee of
another corporation or of a partnership, joint venture, trust, or other
enterprise, including service with respect to an employee benefit plan. This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
Indemnitee’s heirs, executors, and administrators.

15. Notification and Defense of Proceeding. Promptly after receipt by the
Indemnitee of notice of any Proceeding, the Indemnitee shall, if a request for
indemnification or an advancement of Expenses in respect thereof is to be made
against the Company under this Agreement, notify the Company in writing of the
commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to the Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which the Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense;

(b) Except as otherwise provided in this Section 15(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by the Indemnitee in connection with the defense thereof
except as otherwise provided below. The Indemnitee shall have the right to
employ the Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such Proceeding, or (iii) the Company shall not within 60
calendar days of receipt of notice from the Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of the Indemnitee’s counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company or as to which the Indemnitee shall have
made the conclusion provided for in (ii) above; and

(c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent, or for any judicial award if the Company was not
given an opportunity, in accordance with this Section 15, to participate in the
defense of such Proceeding. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on or disclosure obligation
with respect to the Indemnitee without the Indemnitee’s written consent. Neither
the Company nor the Indemnitee shall unreasonably withhold its consent to any
proposed settlement.

16. Advancement of Expenses. All Expenses incurred by the Indemnitee in
defending any Proceeding described in Section 4 or 5 shall be paid by the
Company in advance of the final disposition of such Proceeding at the request of
the Indemnitee. To receive an advancement of Expenses under this Agreement, the
Indemnitee

 

6



--------------------------------------------------------------------------------

shall submit a written request to the Company. Such request shall reasonably
evidence the Expenses incurred by the Indemnitee and shall include or be
accompanied by an undertaking, by or on behalf of the Indemnitee, to repay all
amounts so advanced if it shall ultimately be determined, by final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal, that the Indemnitee is not entitled to be indemnified for such
Expenses by the Company as provided by this Agreement or otherwise. The
Indemnitee’s undertaking to repay any such amounts is not required to be
secured. Each such advancement of Expenses shall be made within 20 calendar days
after the receipt by the Company of such written request. The Indemnitee’s
entitlement to Expenses under this Agreement shall include those incurred in
connection with any action, suit, or proceeding by the Indemnitee seeking an
adjudication pursuant to Section 11 of this Agreement (including the enforcement
of this provision) to the extent the court shall determine that the Indemnitee
is entitled to an advancement of Expenses hereunder.

17. Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable for any reason whatsoever, (a) the validity, legality, and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not by
themselves invalid, illegal, or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to the Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and the Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the singular or
plural as appropriate.

19. Other Provisions.

(a) This Agreement and all disputes or controversies arising out of or related
to this Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of conflicts of laws principles of
the State of Delaware.

(b) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

(c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if the
Indemnitee is an officer of the Company, the Indemnitee specifically
acknowledges that the Indemnitee may be discharged at any time for any reason,
with or without cause, and with or without severance compensation, except as may
be otherwise provided in a separate written contract between the Indemnitee and
the Company.

(d) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(e) This Agreement may not be amended, modified, or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.
No failure or delay of either party in exercising any right or remedy

 

7



--------------------------------------------------------------------------------

hereunder shall operate as a waiver thereof, and no single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, shall preclude any other
or further exercise thereof or the exercise of any other right or power.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Indemnitee have caused this Agreement to
be executed as of the date first written above.

 

COMPANY: COEUR MINING, INC.

By:

   

Name:

Title:

INDEMNITEE:

 

Name:

Address:

 

 

 

 

 

[Indemnification Agreement]

 

9